Citation Nr: 0835717	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-18 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial increased rating for bronchial 
asthma, currently rated as 30 percent disabling.


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from November 1985 to 
September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that awarded 
service connection and assigned a 30 percent disability 
rating for bronchial asthma.  

FINDINGS OF FACT

The veteran's bronchial asthma is not productive of FEV-1 of 
55 percent or less predicted; an FEV-1/FVC of 55 percent or 
less; exacerbations requiring a physician's care at least 
once a month; weekly attacks with episodes of respiratory 
failure; or the use of systemic corticosteroids at least 
three times per year. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities. When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

The veteran is currently in receipt of a 30 percent rating 
for his disability under Diagnostic Code 6602, which applies 
to bronchial asthma.

Under Diagnostic Code 6602, a 30 percent rating is assigned 
for bronchial asthma with FEV-1 of 56 to 70 percent 
predicted; FEV-1/FVC of 56 to 70 percent; daily inhalational 
or oral bronchodilator therapy; or inhalational anti-
inflammatory medication.  A 60 percent rating is assigned for 
bronchial asthma with FEV-1 of 40 to 55 percent predicted; 
FEV-1/FVC of 40 to 55 percent; at least monthly visits to a 
physician for required care of exacerbations; or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 100 percent rating is 
assigned for bronchial asthma with FEV-1 less than 40 percent 
predicted; FEV-1/FVC less than 40 percent; more than one 
attack per week with episodes of respiratory failure; or 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, DC 6602.  For VA rating purposes, only post-
bronchodilation pulmonary function test (PFT) results are 
considered.  61 Fed. Reg. 46270 (Sept. 5, 1996).

The medical evidence of record consists of VA examination 
reports from August 2005 and March 2007, and private PFT 
reports from August 2005 and June 2006.  

At the August 2005 VA examination, the veteran reported that 
he had been using an Albuterol inhaler on an as-needed basis, 
two or three times per day.  He denied having cough, sputum, 
or history of hemoptysis.  The veteran experienced some 
shortness of breath but was not using any additional 
respiratory medications.  The PFT results showed a forced 
expiratory volume in one second (FEV-1) of 40 percent 
predicted and a ratio of FEV-1 to forced vital capacity (FEV-
1/FVC) of 71 percent.  

Private PFT reports from March 2006 to June 2006 showed FEV-1 
of 56 percent predicted and FEV-1/FVC of 73 percent, and FEV-
1 of 64 percent predicted and FEV-1/FVC of 76 percent, 
respectively.  In June 2006, the veteran was prescribed to 
take one puff of Advair twice daily.  However, there are no 
treatment records showing the veteran's asthma has required 
at least monthly doctor's visits for care of exacerbations, 
use of systemic (oral or parenteral) corticosteroids, or 
weekly asthma attacks with episodes of respiratory failure.  

On VA examination in March 2007, the veteran reported that he 
had asthma attacks about every two weeks.  The veteran 
further reported that he did not get short of breath when 
walking on level surfaces.  However, three to four flights of 
stairs was the maximum he could walk before having to stop 
due to dyspnea.  In addition, he was not able to exercise 
aerobically because of his asthma. The veteran stated that he 
has multiple allergies which triggered his asthma.  He denied 
chronic cough sputum production or hemophthisis.  He also 
denied having exacerbations that required doctor's care, and 
denied the use of a nebulizer or oxygen in the prior year.  
His treatment consisted of Advair and an albuterol inhaler.  
He reported that his asthma had improved significantly on 
Advair.  PFT results showed an FEV-1 of 58.9 percent 
predicted and FEV-1/FVC of 62 percent.  The PFT revealed 
severe airflow obstruction without significant improvement 
following bronchodilators.  The examiner diagnosed asthma.  

Based upon the above findings, the Board finds that the 
veteran's disability picture more nearly approximates the 
rating criteria for a 30 percent disability rating than any 
higher rating.  The majority of the evidence establishes that 
the veteran's asthma is productive of no less than FEV-1 of 
56 percent predicted and FEV-1/FVC of no less than 62 
percent.  The Board acknowledges that the August 2005 PFT 
results showed a FEV-1 of 40 percent predicted.  However, 
viewing that finding in light of the entire record, the Board 
finds that the August 2005 PFT results are not indicative of 
the veteran's current overall disability.  38 C.F.R. § 4.2.  
The remainder of the PFT findings are all 56 percent of 
predicted or greater.  Furthermore, the evidence does not 
indicate whether the August 2005 reading was obtained post-
bronchodilation.  Therefore, the Board finds that the other 
readings, which are all indicative of a 30 percent rating, 
are more persuasive in determining the appropriate rating in 
this case.

There is also no evidence showing at least monthly visits to 
a physician for required care of exacerbations or at least 
three courses of systemic corticosteroids per year.  
Furthermore, because Advair is an inhalational anti-
inflammatory medication, it is not sufficient to establish 
entitlement to a higher disability rating.  Accordingly, the 
Board finds that a rating in excess of 30 percent is not 
warranted. 

In sum, the weight of the credible evidence demonstrates that 
the veteran's bronchial asthma does not warrant an increased 
rating under Diagnostic Code 6602 for the period under 
consideration.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  The notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2006);  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Here, the RO sent correspondence in August 2005; a rating 
decision in January 2006; and a statement of the case in 
April 2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2007 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An increased initial rating for bronchial asthma is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


